Atkinson, J.
Where certain pleas of a defendant, filed to an action upon a promissory note, were stricken on demurrer, and at a subsequent term of the court were, on motion of the defendant, reinstated upon the ground that the order striking them was improvidently granted, the remedy for the correction of an error alleged to have been committed in the reinstatement of such pleas was by exceptions pendente lite; and where in such a case the plaintiff sues out a bill of exceptions direct from the order of reinstatement so granted, such bill of exceptions is interlocutory merely, and even if a judgment of this court were rendered thereon favorable to the plaintiff in error, the main case would still remain undisposed of in the trial court.; and for this reason the bill of exceptions ,so filed is prematurely brought, and will be dismissed upon motion.

Writ of error dismissed.


All the Justices concurring.